DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
In light of the current claim amendments, a new grounds of rejection follows. While the new grounds of rejection use the same references, the references are interpreted in a different light in view of the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al. (hereinafter Schroder) US 2010/0248344 in view of Kleis et al. (hereinafter Kleis) US 2008/0032380.
Regarding claim 1, Schroder discloses a method of culture in a reactor vessel 11 specific for producing only methane, cellular biomass, and water as its co-products as discussed in at least the abstract and paragraph 26. The reactor vessel 11 also includes a culture conditioning chamber 37. The culture conditioning chamber 37 may be used for thermally preconditioning a quantity of culture and media prior to introducing the culture and media into the interior space 27 of the reactor vessel 11 as discussed in at least the abstract and paragraph 47. The reactor vessel 11 may include a plurality of ports for facilitating routing of materials into and out of the interior space 27 of the reactor vessel 11. This plurality of ports may include an input material stream port 12, an culture/media input port 16, and/or a culture sampling port 17 as discussed in at least paragraph 79. The reactor vessel 11 further includes a culture/media recirculating system 70. The culture/media recirculating system 70 further comprising a recirculation output port 71, a recirculation pump 72, a recirculation tube 73, and a recirculation input port 74. The recirculation output port 71 is environmentally coupled to the interior space 27 as discussed in at least paragraphs 77-78 and shown in Fig. 1. Schroder also discloses that “…the pH control system 60 further includes a pH probe 61, a pH measurement unit 62, and a pH adjustment unit 63. Preferably, the pH probe 61 is positioned at least partially within the interior space 27 or a culture/media recycling tube 73, and measures a pH of a culture/media solution positioned in the interior portion. The pH measurement unit 62 is operationally coupled to the pH probe 61 and compares an output of the pH probe 61 to a predetermined pH upper value and/or a predetermined pH lower value. The pH adjustment unit 63 injects a pH buffer agent 64 into the interior space 27 when the pH measurement unit 62 determines the output of the pH probe 61 is at least trending towards the predetermined pH upper value. Similarly, the pH adjustment unit 63 injects a second pH buffer agent 65 into the interior space 27 when the pH measurement unit 62 determines the output of the pH probe 61 is at least trending towards the predetermined pH lower value.” as discussed in at least paragraph 58 and shown in Figs. 1 and 5.
Schroder does not explicitly disclose the use of a valve.
Kleis discloses a method for directing, by means of a valve (an outlet valve 132 having two inlets 134a&b and three outlets 136a-c, one outlet 136c is optional and is used when medium recirculation is desired. The zone outlets 108a&b are connected by flow conduits 138a&b to their respective outlet valve inlets 134a&b. Downstream of the outlet valve 132 is a sample collection container 140 having a sample inlet 142 and a waste container 144 having a waste inlet 146. The optional outlet valve outlet 136c is connected by an optional flow conduit 152 to a recycle inlet valve inlet 120d, where the amount of fresh and recycled medium is controlled by the valve 118; paragraph 116) the flow of used medium either to a waste reservoir or back into the cell culture chamber that meets a predetermined threshold of the measured parameters, as discussed in at least paragraphs 17, 61, 70 and 116.
Since Schroder teaches an inline pH measurement and pH adjustment system (see paragraph 58), it would have been obvious to one having ordinary skill in the art modify Schroder with the valve system and process as taught by Kleis to eliminate out undesired amounts of medium by flowing a portion of the used cell culture medium, that has already been flowed through the cell culture chamber and does not meet the predetermined threshold of measured parameters, to a waste reservoir by means of a valve operating to direct the used medium in order to maintain optimal nutrient levels within the cell culture chamber thus, minimizing nutrient and metabolic waste gradients that may be detrimental to the cells.
Regarding claim 5, Schroder discloses wherein the parameter comprises pH as discussed in at least paragraph 58.
Regarding claim 6, Schroder discloses that “…the pH control system 60 further includes a pH probe 61, a pH measurement unit 62, and a pH adjustment unit 63. Preferably, the pH probe 61 is positioned at least partially within the interior space 27 or a culture/media recycling tube 73, and measures a pH of a culture/media solution positioned in the interior portion. The pH measurement unit 62 is operationally coupled to the pH probe 61 and compares an output of the pH probe 61 to a predetermined pH upper value and/or a predetermined pH lower value. The pH adjustment unit 63 injects a pH buffer agent 64 into the interior space 27 when the pH measurement unit 62 determines the output of the pH probe 61 is at least trending towards the predetermined pH upper value. Similarly, the pH adjustment unit 63 injects a second pH buffer agent 65 into the interior space 27 when the pH measurement unit 62 determines the output of the pH probe 61 is at least trending towards the predetermined pH lower value.” as discussed in at least paragraph 58. Therefore, Schroder discloses using a processor operably connected to the cell culture chamber, whether at least one of the one or more parameters of the used medium meets a predetermined threshold prior to the recycling step as shown in Figs. 1 and 5.
Regarding claim 7, Schroder discloses that “…the pH control system 60 further includes a pH probe 61, a pH measurement unit 62, and a pH adjustment unit 63. Preferably, the pH probe 61 is positioned at least partially within the interior space 27 or a culture/media recycling tube 73, and measures a pH of a culture/media solution positioned in the interior portion. The pH measurement unit 62 is operationally coupled to the pH probe 61 and compares an output of the pH probe 61 to a predetermined pH upper value and/or a predetermined pH lower value. The pH adjustment unit 63 injects a pH buffer agent 64 into the interior space 27 when the pH measurement unit 62 determines the output of the pH probe 61 is at least trending towards the predetermined pH upper value. Similarly, the pH adjustment unit 63 injects a second pH buffer agent 65 into the interior space 27 when the pH measurement unit 62 determines the output of the pH probe 61 is at least trending towards the predetermined pH lower value.” as discussed in at least paragraph 58. Therefore, Schroder discloses wherein the measuring step is performed by one or more sensors operably associated with the cell culture chamber as shown in Figs. 1 and 5.
Regarding claim 10, Schroder does not explicitly disclose combining the portion of used medium with a bolus of fresh medium.
to control an amount of spent (recirculated) medium and/or an amount of fresh medium through the inlet valve(s) into the zones as discussed in at least paragraph 61; see also paragraphs 115-118.
It would have been obvious to one of ordinary skill in the art to modify Schroder with the method of Kleis in order to greatly reduce the time needed to support the operations while delivering nutrients to the cell culture chamber and conversely, removing or preventing a toxic build-up of metabolic waste thus, minimizing nutrient and metabolic waste gradients that may be detrimental to the cells.
Regarding claim 11, Schroder discloses that reactor vessel 11 further includes a culture/media recirculating system 70. The culture/media recirculating system 70 further comprising a recirculation output port 71, a recirculation pump 72… as discussed in at least paragraph 78.
Regarding claim 12, Schroder discloses that reactor vessel 11 may include a plurality of ports for facilitating routing of materials into and out of the interior space 27 of the reactor vessel 11. This plurality of ports may include an input material stream port 12, an output material stream port 13, biomass removal port 15, culture/media input port 16, and/or a culture sampling port 17 as discussed in at least paragraph 79.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder US 2010/0248344 in view of Kleis et al. (hereinafter Kleis) US 2008/0032380as applied above to claims 1, 5-7 and 11-12, and further in view of Ho et al. (hereinafter Ho) US 2009/0075360.
claims 3 and 4, Schroder in view of Kleis does not explicitly disclose wherein at least one of the one or more parameters comprises a concentration of one or more compounds within the used medium.
As to claim 3, Ho discloses wherein at least one of the one or more parameters comprises a concentration of one or more compounds within the used medium (In one aspect, the stimulus applied in step (d) for altering the at least one parameter measured in step (c), or at least one other parameter, or a combination thereof, within the product of manufacture comprises a change in temperature, pH, oxygen or carbon dioxide concentration, rate of exchange of cell or tissue culture nutrients, rate of harvesting or removal of a cell or tissue culture secreted product, or a combination thereof.  Paragraph 23. The media effluent from bioreactor 11 can pass through sensor block 35, that can comprise sensors for metabolites, pH, or other chemical compounds for sensing purposes, that report back to controller 42; the media effluent can be recirculated through the bioreactor. Paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Schroder in view of Kleis with the sensor block of Ho to deliver feedback to the processor unit in order to fine tune the concentration of the growth media solution, which in turn improves the production quality of the cellular biomass.
As to claim 4, Ho discloses wherein the one or more compounds comprise oxygen, or cell metabolites as discussed in at least paragraphs 42 and 62.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Schroder with the sensor block of Ho to deliver feedback to the processor unit in order to fine tune the concentration of the growth media solution, which in turn improves the production quality of the cellular biomass.
claims 8 and 9, Schroder in view of Kleis does not explicitly disclose a waste reservoir in fluid communication with the interior space of the reactor vessel.
As to claim 8, Ho discloses wherein the one or more sensors (sensor block 35) are operably associated with a waste reservoir in fluid communication with the cell culture chamber as discussed in at least paragraphs 15, 55 and 62 and shown in Fig. 3 reproduced next.

    PNG
    media_image1.png
    756
    776
    media_image1.png
    Greyscale

As to claim 9, the combination of Schroder and Ho does not explicitly disclose wherein the recycling step comprises redirecting the portion of used medium from the waste reservoir back into the cell culture chamber. However, Schroder does disclose wherein the growth media can be recirculated through the bioreactor as discussed in at least paragraphs 77-78.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Schroder in view of Kleis with a water reservoir as disclosed by Ho to capture and redirect a portion of used medium from the waste reservoir back into the cell culture chamber in order to deliver nutrients to the cell culture chamber thus, minimizing nutrient and metabolic waste gradients that may be detrimental to the cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796